DETAILED ACTION
Applicant’s amendments and remarks, filed January 6, 2021, are fully acknowledged by the Examiner. Currently, claims 1-10, 17-19 and 21-26 are pending with claims 11-16 and 20 cancelled, and claims 1, 9 and 17 amended. The following is a complete response to the January 6, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 17-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-26 were previously identified by the Examiner as being allowed. Upon entry of the January 6, 2021 amendments to claims 1 and 17, Applicant has added subject matter previously indicated allowable into each of these claims. Specifically, the Examiner has failed to find any prior art that, whether alone or in any fair combination, would provide for each and every limitation set forth in claim 1 including the claimed gap between the outer surface of the inner distal portion and the inner surface of the outer distal portion. Similarly, with respect to claim 17, the Examiner has failed to find any prior art that, whether alone or in any fair combination, would provide for each and every limitation set forth in claim 17 including that the delivery device is specifically an endoscope. As such, it is for at least the reasoning set forth above and in the October 9, 2020 Non-Final action that the Examiner believes that the instant claims are allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794